Title: To George Washington from Hamburg Burgomasters and Senate, 22 September 1794
From: Hamburg Burgomasters and Senate
To: Washington, George


               
                  Sir
                  [Hamburg, Germany, 22 Sept. 1794]
               
               The increase of the Trade and Navigation of our City to and with the United States of America chiefly promoted since some years by Mr John Ross of Philadelphia and your Excellency’s condescendent offer made in the Commission granted last year to Mr John Parish Our Citizen as Consul of the United States for this Port to accept of any proper person in the same quality that should be recommended, by us to your Excellency in the like manner, have moved us to appoint the said Mr John Ross Consul general of Hamburgh for the United States of America and to grant him Letters Patent thereof.
               We recommend therefore this our Consul General to your Excellency’s kind reception and at the same time us and our City to the continuance of your affectious favour wishing, the mercantile Connexions between the Illustrious Republic of America so highly esteemed by us, and our good City undoubtedly tending to mutual advantage may in course of such nomination be still more countenanced and augmented.
               We are happy in embracing this opportunity to shew to one of the first and most eminent Statesmen and Heroes of our Age the greatness of the Devotion, we bear to Him and with which, we remain unalterably Your Excellency’s most humble and most devoted
               
                  The Burgomasters and Senateof the free Imperial City of Hamburgh.Given under the Seal of our City the 22d Dayof September 1794.
               
            